    Case: 1:18-cv-04791 Document #: 37 Filed: 11/23/18 Page 1 of 2 PageID #:736



                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


 STATE OF ILLINOIS,

                               Plaintiff,
       v.                                             Case No. 1:18-cv-04791

 MATTHEW G. WHITAKER,1 in his official Hon. Harry D. Leinenweber
 capacity as Acting Attorney General of the
 United     States;     UNITED        STATES
 DEPARTMENT OF JUSTICE; MATT M.
 DUMMERMUTH,2 in his official capacity as
 Principal Deputy Assistant Attorney General for
 the Office of Justice Programs; and OFFICE
 OF JUSTICE PROGRAMS,

                               Defendants.



                                    NOTICE OF APPEAL

       PLEASE TAKE NOTICE that all Defendants hereby appeal to the United States Court of

Appeals for the Seventh Circuit from the September 26, 2018 Order granting a final judgment to

Plaintiff on Counts II and IV of its Amended Complaint pursuant to Federal Rule of Civil

Procedure 54(b) and entering a permanent injunction pursuant to Federal Rule of Civil Procedure 65

(Dkt. No. 25).




       1
          Matthew G. Whitaker is substituted for Jefferson Beauregard Sessions III as a Defendant
herein pursuant to Federal Rule of Civil Procedure 25(d).
        2
          Matt M. Dummermuth is substituted for Laura L. Rogers as a Defendant herein pursuant to
Federal Rule of Civil Procedure 25(d).
   Case: 1:18-cv-04791 Document #: 37 Filed: 11/23/18 Page 2 of 2 PageID #:737



DATED: November 23, 2018                 Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         JOHN R. LAUSCH, JR.
                                         United States Attorney

                                         JOHN R. TYLER
                                         Assistant Branch Director

                                         /s/ Brad P. Rosenberg
                                         BRAD P. ROSENBERG (D.C. Bar No. 467513)
                                         Assistant Branch Director
                                         U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, N.W.
                                         Washington, DC 20005
                                         Phone: (202) 514-3374
                                         Fax: (202) 616-8460
                                         E-Mail: brad.rosenberg@usdoj.gov

                                         Counsel for Defendant
